DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed November 15, 2021. Claims 1-12 & 51-68 are pending. Claims 13-50 have been canceled. Claims 1, 3, 56-57, 59, 61, 65 & 68 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/31/21, 9/19/21 & 11/30/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The objections are withdrawn due to amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58 & 61 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 58 & 61, at line 1, the limitations “said substrate” lack sufficient antecedent basis and should apparently read --said substrate layer-- as per line 5 of claim 55 from which the claim(s) depend(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg (US 2007/0038156).
Rosenberg discloses a method for applying ultrasound energy to a tissue volume, comprising: 
emitting unfocused ultrasound energy by one or more ultrasound transducers (43, 44a-c) to heat a tissue volume, wherein a first surface of said one or more ultrasound transducers (43, 44a-c) contacts a surface of said tissue volume (see at least figs. 3-4 and par 0028-0029); 
applying cooling to a second surface said one or more transducers (43, 44a-c), and from said second surface via said first surface of said one or more transducers (43, 44a-c) to said tissue volume surface contacting said first surface, during said emitting (see at least figs. 2-4 and par 0024-0025).
Claim(s) 65 & 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erez (US 2012/0310232).
In regards to claim 65, Erez discloses a method for applying ultrasound energy to a tissue volume, comprising: 
emitting unfocused ultrasound energy by one or more ultrasound transducers 130 to heat a tissue volume, wherein a first surface of said one or more ultrasound transducers 130 contacts a surface of said tissue volume (see at least figs. 1-3 and par 0021-0022); 
applying cooling to a second surface said one or more transducers 130, and from said second surface via said first surface of said one or more transducers 130 to said tissue volume surface contacting said first surface, during said emitting (see at least figs. 1-3 and par 0028).
In regards to claim 68, Erez disclose a method comprising: adjusting cooling and/or emitting ultrasound energy according to a temperature of said tissue volume surface (see at least abstract, figs. 1-3 and par 0029).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 6-8, 10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2007/0038156) in view of Emery et al. (US 2017/0028227) (“Emery” hereinafter).
In regards to claim 1, Rosenberg discloses an applicator 3 for applying ultrasound energy to a tissue volume, comprising: 
an array comprising a plurality of ultrasound transducers (43, 44a-c), said transducers (43, 44a-c) arranged side by side at a distal face of said applicator 3 and are configured to be thermally coupled to a surface of said tissue volume, said transducers (43, 44a-c) configured to emit ultrasound energy suitable to thermally damage at least a portion of said tissue volume, each of said transducers (43, 44a-c) comprising a first surface which is configured to contact said surface of said tissue volume and provides said thermal coupling and a second surface spaced apart from said first surface (see at least figs. 3-4 and par 0028); and 
a cooling module (i.e., refrigeration unit) configured to apply cooling to said second surface to and via said first surface of said transducer 19 to said tissue volume surface to prevent overheating of said tissue volume surface (see at least figs. 2-4 and par 0024-0025).  
Rosenberg discloses an applicator, as described above, that fails to explicitly teach an applicator with said transducers configured to emit unfocused ultrasound energy suitable to thermally damage at least a portion of said tissue volume and 
a coating thin enough so as not to substantially affect heat transfer via said coating to the tissue. 
However, Emery teaches that it is known to provide an applicator with said transducers configured to emit unfocused ultrasound energy suitable to thermally damage at least a portion of said tissue volume (see at least par 0095 & 0102-0103) and a coating 287 thin enough so as not to substantially affect heat transfer via said coating 287 to the tissue (see at least abstract, figs. 31-38 and par 0009-0021, 0023, 0025, 0124-0131, 0133-0143, 0148, 0165 & 0182-0183). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Rosenberg with said transducers configured to emit unfocused ultrasound energy suitable to thermally damage at least a portion of said tissue volume and a coating thin enough so as not to substantially affect heat transfer via said coating to the tissue as taught by Emery since such a modification would amount to applying a known technique (i.e. as taught by Emery) to a known device (i.e. as taught by Rosenberg) ready for improvement to achieve a predictable result such as applying ultrasound energy to a region of interest to achieve a cosmetic and/or therapeutic effect using a transducer that provides more consistent treatment in cosmetic procedures (see at least abstract and par 0095 of Emery)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 3, Rosenberg discloses the applicator 3 according to claim 1, that fails to explicitly teach an applicator wherein said coating is electrically insulating. However, Emery teaches that it is known to provide an applicator wherein said coating 287 is electrically insulating (see at least figs. 31-38 and par 0131). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Rosenberg wherein said coating is electrically insulating as taught by Emery since such a modification would amount to applying a known technique (i.e. as taught by Emery) to a known device (i.e. as taught by Rosenberg) ready for improvement to achieve a predictable result such as applying ultrasound energy to a region of interest to achieve a cosmetic and/or therapeutic effect using a transducer that provides more consistent treatment in cosmetic procedures (see at least abstract and par 0095 of Emery)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations). 
In regards to claim 4, while Emery discloses an applicator wherein said coating is thermally conductive (see at least par 0131), Rosenberg as modified by Emery discloses an applicator, as described above in claim 1, that fails to explicitly teach an applicator with said coating having a thermal conductivity coefficient between 0.1-0.5 W/m*K. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery with said coating having a thermal conductivity coefficient between 0.1-0.5 W/m*K as claimed since such a modification would serve the same purpose of provide an impedance matching coating on the side of the ultrasonic transducer that faces the acoustic window. Doing so would facilitate ultrasound and/or heat transmission through tissue.
In regards to claim 6, while Rosenberg discloses an applicator wherein said plurality of transducers (43, 44a-c) are spaced apart from each other, wherein thermal insulation inherently exists between adjacent transducers (43, 44a-c) due to transducer spacing and/or air (see at least par 0116), Rosenberg as modified by Emery discloses an applicator, as described above in claim 1, having a thermal conductivity coefficient smaller than 0.1W/m*K.  However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery having a thermal conductivity coefficient smaller than 0.1W/m*K as claimed in order to prevent cross-talk and/or damaging heat transfer between adjacent transducers.
In regards to claim 7, Rosenberg discloses the applicator 3 according to claim 1, wherein said cooling module (i.e., refrigeration unit) comprises a coolant and a pump configured for circulating said coolant (see at least figs. 2-4 and par 0024-0025).  
In regards to claim 8, Rosenberg discloses the applicator 3 according to claim 1, wherein said cooling module (i.e., refrigeration unit) is configured to cool at a rate high enough to overcome heating generated by said transducers (43, 44a-c) (see at least figs. 2-4 and par 0024-0025).  
 In regards to claim 10, Rosenberg discloses the applicator 3 according to claim 1, that fails teach an applicator further comprising one or more temperature sensors disposed at or in proximity to said distal face and configured to indicate a temperature of one or both of an emitting surface of at least one transducer and a surface of said tissue. However, Emery teaches that that it is known to provide an applicator further comprising one or more temperature sensors disposed at or in proximity to said distal face and configured to indicate a temperature of one or both of an emitting surface of at least one transducer and a surface of said tissue (see at least par 0158-0159). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Rosenberg further comprising one or more temperature sensors disposed at or in proximity to said distal face and configured to indicate a temperature of one or both of an emitting surface of at least one transducer and a surface of said tissue as taught by Emery since such a modification would amount to applying a known technique (i.e. as taught by Emery) to a known device (i.e. Rosenberg) ready for improvement to achieve a predictable result such as measuring a tissue temperature to increase, decrease, and/or maintain the application of energy to the tissue in order to reach a target temperature or target temperature range--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 12, Rosenberg discloses the applicator 3 according to claim 1, wherein an emitting surface of each of said transducers (43, 44a-c) is flat (see at least par 0029).  
Claims 2, 9, 11 & 54-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (‘156) in view of Emery (‘227) further in view of Sverdlik et al. (US 2012/0095372) (“Sverdlik” hereinafter).
In regards to claim 2, Rosenberg as modified by Emery discloses the applicator 3 according to claim 1, that fails to explicitly teach an applicator wherein said coating is less than 50 µm thick. However, Sverdlik discloses an applicator wherein said coating 410 is less than 50 µm thick (see at least par 0131). Therefore, since Emery teaches that it is known to provide an applicator with a coating (see at least abstract, par 0009-0021, 0023, 0025, 0124-0131, 0133-0143, 0148, 0165 & 0182-0183), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery wherein said coating is less than 50 µm thick as taught by Sverdlik in order to provide a relatively thin coating. 
In regards to claim 9, Rosenberg as modified by Emery discloses an applicator, as described above in claim 1, that fails to explicitly teach an applicator wherein said coating is mounted on an electrode of each of said transducers by a thin uniform layer of glue. However, Svedlik discloses the applicator according to claim 1, wherein said coating 410 is mounted on an electrode (302, 304) of each of said transducers 102 by a thin uniform layer 500 of glue (see at least par 0131, 0135 & 0169).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery wherein said coating is mounted on an electrode of each of said transducers by a thin uniform layer of glue as taught by Svedlik in order to facilitate coupling of the electrode onto the transducer.
In regards to claim 11, Rosenberg as modified by Emery discloses an applicator, as described above in claim 1, that fails to explicitly teach an applicator wherein a thickness of each of said transducers is smaller than 1 mm. However, Sverdlik teaches that it is known to provide the applicator according to claim 1, wherein a thickness of each of said transducers 102 is smaller than 1 mm (see at least par 0107 & 0113). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery wherein a thickness of each of said transducers is smaller than 1 mm as taught by Svedlik in order to provide a transducer for high intensity output to cause tissue damage while being sufficiently small.
In regards to claim 54, Rosenberg as modified by Emery discloses an applicator, as described above in claim 1, that fails to explicitly teach an applicator wherein said cooling module is configured to apply said cooling via said transducers to maintain a temperature of said surface of said tissue volume in a range of 5-40 degrees Celsius. However, Sverdlik teaches that it is known to provide the applicator of claim 1, wherein said cooling module (i.e., such as thermoelectric cooler 2010) is configured to apply said cooling via said transducers 102 to maintain a temperature of said surface of said tissue volume in a range of 5-40 degrees Celsius (see at least par 0250).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery wherein said cooling module is configured to apply said cooling via said transducers to maintain a temperature of said surface of said tissue volume in a range of 5-40 degrees Celsius as taught by Svedlik in order to prevent tissue damage at said tissue surface of said tissue volume.
In regards to claim 55, Rosenberg as modified by Emery discloses an applicator ,as described above in claim 1, that fails to explicitly teach an applicator wherein each of said ultrasound transducers comprises: a piezo element comprising top and bottom electrodes; an electrically conductive element in contact with said top electrode; a substrate layer on which said bottom electrode is mounted, said substrate layer comprising no more than 10% electrically conductive material in volume, said electrically conductive material sufficient for conducting electrical current to said bottom electrode. However, Sverdlik teaches that it is known to provide the applicator wherein each of said ultrasound transducers 102 comprises: a piezo element comprising top and bottom electrodes (302, 304) (see par 0110); an electrically conductive element 500 in contact with said top electrode 302 (see at least fig. 5A and par 0169); a substrate layer (502, 504, 506) on which said bottom electrode 304 is mounted (see fig. 5B-5G & 5M-5P; par 0170-0174). Rosenberg as modified by Emery fails to disclose an applicator with said substrate layer comprising no more than 10% electrically conductive material in volume, said electrically conductive material sufficient for conducting electrical current to said bottom electrode. However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Rosenberg as modified by Emery wherein each of said ultrasound transducers comprises: a piezo element comprising top and bottom electrodes; an electrically conductive element in contact with said top electrode; a substrate layer on which said bottom electrode is mounted, said electrically conductive material sufficient for conducting electrical current to said bottom electrode as taught by Sverdlik, with said substrate layer as taught by Sverdlik comprising no more than 10% electrically conductive material in volume, said electrically conductive material sufficient for conducting electrical current to said bottom electrode because the Applicant has not disclosed that such a volume provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the thickness of Sverdlik and Applicant’s invention to have performed equally well with either the claimed volume of no more than 10% because the substrate would perform the same function. Therefore, it would have been prima facie obvious to modify the thickness of Sverdlik to obtain the invention as specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sverdlik.  
In regards to claim 56, Rosenberg as modified by Emery discloses an applicator ,as described above in claim 1, that fails to explicitly teach an applicator wherein said substrate layer comprises at least 10 electrically conductive elements dispersed in an electrically insulating matrix, such that at least 90% of a surface area of said bottom electrode is in contact with said electrically insulating matrix, and less than 10% of a surface area of said bottom electrode is in contact with said electrically conductive elements; and wherein said at least 10 electrically conductive elements are distributed across a total surface area of said bottom electrode. However, Sverdlik teaches that it is known to provide the applicator according to claim 55, wherein said substrate layer (502, 504, 506) comprises at least 10 electrically conductive elements (i.e., wire solder, paste solder) dispersed in an electrically insulating matrix (i.e., glue) (see at least par 0169). Therefore,  it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Rosenberg as modified by Emery wherein said substrate layer comprises at least 10 electrically conductive elements dispersed in an electrically insulating matrix as taught by Sverdlik, such that at least 90% of a surface area of said bottom electrode is in contact with said electrically insulating matrix, and less than 10% of a surface area of said bottom electrode 304 is in contact with said electrically conductive elements; said less than 10% distributed across a total surface area of said bottom electrode because the Applicant has not disclosed that such a volume provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the thickness of Sverdlik and Applicant’s invention to have performed equally well with either the claimed such that at least 90% of a surface area of said bottom electrode is in contact with said electrically insulating matrix, and less than 10% of a surface area of said bottom electrode 304 is in contact with said electrically conductive elements; said less than 10% distributed across a total surface area of said bottom electrode because the substrate would perform the same function. Therefore, it would have been prima facie obvious to modify the thickness of Sverdlik to obtain the invention as specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Sverdlik.  
 In regards to claim 57, Rosenberg as modified by Emery discloses an applicator, as described above in claim 55, that fails to explicitly teach an applicator wherein said substrate layer has a thickness smaller than 100 microns. However, Sverdlik teaches that it is known to provide the applicator according to claim 55, wherein said substrate 506 has a thickness smaller than 100 microns (i.e., 1-150 µm) (see at least fig. 5G and par 0173).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery wherein said substrate layer has a thickness smaller than 100 microns as taught by Sverdlik in order to be able to conduct electricity and/or heat.
In regards to claim 58, Rosenberg as modified by Emery discloses an applicator, as described above in claim 55, that fails to explicitly teach an applicator wherein said substrate is mounted on an electrically conductive layer, said electrically conductive layer mounted on an isolating layer, and said isolating layer is mounted on a base. However, Sverdlik teaches that it is known to provide the applicator according to claim 55, wherein said substrate 500 is mounted on an electrically conductive layer 506, said electrically conductive layer 506 mounted on an isolating layer 104 (see fig. 5G), and said isolating layer 104 is mounted on a base 1222 (see at least fig. 15A).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery wherein said substrate is mounted on an electrically conductive layer, said electrically conductive layer mounted on an isolating layer, and said isolating layer is mounted on a base as taught by Sverdlik in order to support the transducer and/or to conduct electricity and/or heat so as to control the amount of electric power and/or cooling required to cool the transducer.
In regards to claim 59, Rosenberg as modified by Emery discloses an applicator, as described above in claim 56, that fails to explicitly teach an applicator wherein said less than 10% of said surface area contacting said electrically conductive elements is in the form of a plurality of contact points between said bottom electrode and said electrically conductive elements. However, Sverdlik teaches that it is known to provide the applicator wherein said 10% of said surface area contacting said electrically conductive elements (i.e., wire solder, paste solder) is in the form of a plurality6 of contact points (i.e., coupling areas) between said bottom electrode 304 and said electrically conductive elements (i.e., wire solder, paste solder) (see at least figs. 5A-F and par 0169).   Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery wherein said less than 10% of said surface area contacting said electrically conductive elements is in the form of a plurality of contact points between said bottom electrode and said electrically conductive elements as taught by Sverdlik in order to support the transducer and/or to conduct electricity and/or heat so as to control the amount of electric power and/or cooling required to cool the transducer.
In regards to claim 60, Rosenberg as modified by Emery discloses an applicator ,as described above in claim 56, that fails to explicitly teach an applicator wherein said electrically conductive elements comprise one or both of particles and fibers, said electrically conductive elements occupying between 1-20% of a total volume of said substrate. However, Sverdlik teaches that it is known to provide the applicator according to claim 56, wherein said electrically conductive elements comprise particles (i.e., wire solder, paste solder) (see par 0169). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery wherein said electrically conductive elements comprise one or both of particles as taught by Sverdlik, with said electrically conductive elements occupying between 1-20% of a total volume of said substrate as claimed since such a modification would serve the same purpose of coupling the electrodes to the board or base.
 In regards to claim 61, Rosenberg as modified by Emery and Sverdlik disclose an applicator, as described above in claim 55, that fails to explicitly teach an applicator wherein said substrate has a thermal conductivity lower than 0.5 W/m*K.  However, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery and Sverdlik wherein said substrate has a thermal conductivity lower than 0.5 W/m*K as claimed since such a modification would serve the same purpose of allowing the substrate to act as a heat sink.
In regards to claim 62, Rosenberg as modified by Emery discloses an applicator ,as described above in claim 55, that fails to explicitly teach an applicator wherein said piezo element is shaped to produce a substantially trapezoidal beam having an opening angle between 5-15 degrees. However, Sverdlik teaches that it is known to provide the applicator according to claim 55, wherein said piezo element 102 is shaped to produce a substantially trapezoidal beam having an opening angle 112 between 5- 15 degrees (see at least figs. 3A-B and par 0121).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery wherein said piezo element is shaped to produce a substantially trapezoidal beam having an opening angle between 5-15 degrees as taught by Sverdlik in order to apply a divergent beam of energy.
In regards to claim 63, Rosenberg as modified by Emery discloses an applicator ,as described above in claim 1, that fails to explicitly teach an applicator wherein said ultrasound transducers array comprises an array of flat piezo elements aligned along a long axis, with spaces defined in between adjacent elements; said flat piezo elements array is disposed in between two layers of flexible film such that said film layers contact opposing surfaces of each of said piezo elements, at least one of said film layers comprising electrical circuitry configured to excite said 6 piezo elements; wherein each of said piezo elements is thin enough and narrow enough so as to reduce interference with flexure of said applicator, said piezo elements being spaced enough from each other so that a film portion in between them can be flexed. However, Sverdlik teaches that it is known to provide the applicator according to claim 1, wherein said ultrasound transducers 102 array comprises an array of flat piezo elements aligned along a long axis, with spaces defined in between adjacent elements; said flat piezo elements array is disposed in between two layers (302, 304) of flexible film such that said film layers (302, 304) contact opposing surfaces of each of said piezo elements 102, at least one of said film layers (302, 304) comprising electrical circuitry configured to excite said piezo elements; wherein each of said piezo elements 102 is thin enough and narrow enough so as to reduce interference with flexure of said applicator, said piezo elements 102 being spaced enough from each other so that a film portion in between them can be flexed (see at least figs. 3A-B and par 0110-0113).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery wherein said ultrasound transducers array comprises an array of flat piezo elements aligned along a long axis, with spaces defined in between adjacent elements; said flat piezo elements array is disposed in between two layers of flexible film such that said film layers contact opposing surfaces of each of said piezo elements, at least one of said film layers comprising electrical circuitry configured to excite said 6 piezo elements; wherein each of said piezo elements is thin enough and narrow enough so as to reduce interference with flexure of said applicator, said piezo elements being spaced enough from each other so that a film portion in between them can be flexed as taught by Sverdlik since such a modification would amount to applying a known technique (i.e. as taught by Sverdlik) to improve similar devices (i.e. as taught by Rosenberg) in the same way--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 64, Rosenberg as modified by Emery discloses an applicator ,as described above in claim 1, that fails to explicitly teach an applicator comprising a controller configured to receive an indication related to transducer behavior and to assess contact between one or more of said plurality of ultrasound transducers with the skin according to said indication. However, Sverdlik teaches that it is known to provide the applicator according to claim 1, comprising a controller 1602 configured to receive an indication related to transducer behavior and to assess contact (i.e., reduction in efficiency) between one or more of said plurality of ultrasound transducers 102 with the skin according to said indication (see at least par 0264 & 0276).  Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the applicator of Rosenberg as modified by Emery comprising a controller configured to receive an indication related to transducer behavior and to assess contact between one or more of said plurality of ultrasound transducers with the skin according to said indication as taught by Sverdlik in order to provide feedback to the user as to the presence of foreign material on surface element or mechanical damage to the transducer. 
Claims 5 & 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (‘156) in view of Emery (‘227) further in view of Slayton et al. (US 6,050,943) (“Slayton” hereinafter).
In regards to claim 5, Rosenberg as modified by Emery discloses the applicator 3 according to claim 1, that fails to explicitly teach an applicator wherein said cooling module is positioned to cool a base portion of said applicator on which said transducers are mounted.  However, Slayton teaches that it is known to provide an applicator 100 wherein said cooling module 70 is positioned to cool a base portion (50, 60) of said applicator on which said transducers 15 are mounted (see at least figs. 1-4; col. 5, lines 1-63; col. 6, lines 48-67; col. 7, lines 1-12). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Rosenberg as modified by Emery wherein said cooling module is positioned to cool a base portion of said applicator on which said transducers are mounted as taught by Slayton since such a modification would amount to applying a known technique (i.e. as taught by Slayton) to a known device (i.e. as taught by Rosenberg) ready for improvement to achieve a predictable result such as providing a coolant for the base portion and may also aid in controlling the temperature of the tissue at the interface--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 51, Rosenberg as modified by Emery discloses the applicator 3 according to claim 5, that fails to explicitly teach an applicator wherein said base portion comprises a thermally conductive base portion configured to conduct said cooling from said cooling module to said transducers. However, Slayton teaches that it is known to provide an applicator wherein said base portion (50, 60) comprises a thermally conductive base portion (50, 60) configured to conduct said cooling from said cooling module to said transducers 14 (see at least figs. 1-4; col. 5, lines 1-63; col. 6, lines 48-67; col. 7, lines 1-12). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Rosenberg as modified by Emery wherein said base portion comprises a thermally conductive base portion configured to conduct said cooling from said cooling module to said transducers as taught by Slayton since such a modification would amount to applying a known technique (i.e. as taught by Slayton) to a known device (i.e. as taught by Rosenberg) ready for improvement to achieve a predictable result such as providing a coolant for the base portion and may also aid in controlling the temperature of the tissue at the interface--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 52, while Slayton discloses an applicator with a base portion (50, 60) having a thickness (see at least figs. 1-4), Rosenberg as modified by Emery and Slayton discloses the applicator 3 according to claim 51, wherein a thickness of said base portion is in a range of 0.3-4 mm. However, Slayton does not expressly disclose that a thickness of said base portion is in a range of 0.3-4mm. Instead Slayton teaches a thickness of said base portion (50, 60) has a uniform thickness (see at least figs. 1-4). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the thickness in a range of 0.3-4mm because the Applicant has not disclosed that such a thickness provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the thickness of Slayton and Applicant’s invention to have performed equally well with either the claimed range of 0.3-4mm or the range as taught by Slayton because the base portion would perform the same function. Therefore, it would have been prima facie obvious to modify the thickness of Slayton to obtain the invention as specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Slayton.  
In regards to claim 53, Rosenberg as modified by Emery discloses the applicator 3 according to claim 51, that fails to explicitly teach an applicator wherein said cooling module comprises one or more thermoelectric coolers, and wherein a cooled side of said one or more thermoelectric coolers contacts said base portion. However, Slayton teaches that it is known to provide an applicator wherein said cooling module 70 comprises one or more thermoelectric coolers, and wherein a cooled side of said one or more thermoelectric coolers contacts said base portion (50, 60) (see at least figs. 1-4; col. 5, lines 1-63; col. 6, lines 48-67; col. 7, lines 1-12). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the applicator of Rosenberg as modified by Emery wherein said cooling module comprises one or more thermoelectric coolers, and wherein a cooled side of said one or more thermoelectric coolers contacts said base portion as taught by Slayton since such a modification would amount to a simple substitution of one known element (i.e. as taught by Rosenberg) for another (i.e. as taught by Slayton) to obtain predictable results such as providing a coolant for the base portion and may also aid in controlling the temperature of the tissue at the interface--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (‘156) in view of Sverdlik (US 2012/0095372).
Rosenberg discloses a method according to claim 65, that fails to explicitly teach a method comprising: maintaining a temperature of said tissue volume surface between 5-40 degrees Celsius.  
However, Sverdlik teaches that it is known to provide a method comprising: maintaining a temperature of said tissue volume surface between 5-40 degrees Celsius (see at least par 0250).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rosenberg comprising: maintaining a temperature of said tissue volume surface between 5-40 degrees Celsius as taught by Svedlik in order to prevent tissue damage at said tissue surface of said tissue volume.
Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (‘156) in view of Slayton (US 6,050,943).
Rosenberg discloses a method according to claim 65, that fails to explicitly teach a method wherein said cooling comprises cooling a thermally conductive base on which said one or more ultrasound transducers are mounted.  
However, Slayton teaches that it is known to provide a method wherein said cooling comprises cooling a thermally conductive base (50, 60) on which said one or more ultrasound transducers 15 are mounted (see at least figs. 1-4; col. 5, lines 1-63; col. 6, lines 48-67; col. 7, lines 1-12). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Rosenberg wherein said cooling comprises cooling a thermally conductive base on which said one or more ultrasound transducers are mounted as taught by Slayton since such a modification would amount to applying a known technique (i.e. as taught by Slayton) to a known device (i.e. as taught by Rosenberg) ready for improvement to achieve a predictable result such as providing a coolant for the base portion and may also aid in controlling the temperature of the tissue at the interface--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (‘156) in view of Erez (US 2012/0310232).
Rosenberg discloses a method according to claim 65, that fails to explicitly teach a method comprising: adjusting cooling and/or emitting ultrasound energy according to a temperature of said tissue volume surface.
	However, Erez teaches that it is known to provide a method comprising: adjusting cooling and/or emitting ultrasound energy according to a temperature of said tissue volume surface (see at least abstract, figs. 1-3 and par 0029).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Rosenberg comprising: adjusting cooling and/or emitting ultrasound energy according to a temperature of said tissue volume surface as taught by Erez in order to prevent overheating and/or damaging of the skin surface.
Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erez (US 2012/0310232) in view of Sverdlik (US 2012/0095372).
Erez discloses a method according to claim 65, that fails to explicitly teach a method comprising: maintaining a temperature of said tissue volume surface between 5-40 degrees Celsius.  
However, Sverdlik teaches that it is known to provide a method comprising: maintaining a temperature of said tissue volume surface between 5-40 degrees Celsius (see at least par 0250).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Erez comprising: maintaining a temperature of said tissue volume surface between 5-40 degrees Celsius as taught by Svedlik in order to prevent tissue damage at said tissue surface of said tissue volume.
Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erez (US 2012/0310232) in view of Slayton (US 6,050,943).
Erez discloses a method according to claim 65, that fails to explicitly teach a method wherein said cooling comprises cooling a thermally conductive base on which said one or more ultrasound transducers are mounted.  
However, Slayton teaches that it is known to provide a method wherein said cooling comprises cooling a thermally conductive base (50, 60) on which said one or more ultrasound transducers 15 are mounted (see at least figs. 1-4; col. 5, lines 1-63; col. 6, lines 48-67; col. 7, lines 1-12). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Erez wherein said cooling comprises cooling a thermally conductive base on which said one or more ultrasound transducers are mounted as taught by Slayton since such a modification would amount to applying a known technique (i.e. as taught by Slayton) to a known device (i.e. as taught by Erez) ready for improvement to achieve a predictable result such as providing a coolant for the base portion and may also aid in controlling the temperature of the tissue at the interface--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 & 51-68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791